          Case 5:20-cv-00353-DAE Document 30 Filed 07/01/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


SHELLEY WHITTENBERG,                              §
INDIVIDUALLY AND ON BEHALF OF                     §
ALL OTHERS SIMILARLY SITUATED;                    §                SA-20-CV-00353-DAE
AND STEFANIE BARRERA,                             §
                                                  §
                   Plaintiffs,                    §
                                                  §
vs.                                               §
                                                  §
CENTENE COMPANY OF TEXAS, L.P.,                   §
CENTENE CORPORATION, CENTENE                      §
MANAGEMENT COMPANY, LLC,                          §
                                                  §
                   Defendants.                    §

                                             ORDER

       Before the Court in the above-styled cause of action are Plaintiff’s Motion for

Conditional Certification of Collective Action [#12] and Plaintiff’s Motion for Approval and

Distribution of Notice and for Disclosure of Contact Information [#13], both of which were

referred to the undersigned for disposition. The Court held a hearing on the motions on June 29,

2020, at which counsel for all parties appeared telephonically. At the close of the hearing, the

Court issued certain oral rulings, which it now memorializes in this written opinion. For the

reasons stated at the hearing and recited herein, the Court will deny Plaintiff’s motions for

conditional certification and distribution of notice without prejudice.

       This case is a putative collective action seeking overtime compensation arising under the

Fair Labor Standards Act (“FLSA”) against Centene Company of Texas, L.P., Centene

Corporation, and Centene Management Company, LLC. Defendants are healthcare management

companies providing healthcare services to individuals with disabilities, behavioral needs, and

other health issues in Texas and across the country. Plaintiffs Shelley Whittenberg and Stefanie


                                                 1
         Case 5:20-cv-00353-DAE Document 30 Filed 07/01/20 Page 2 of 7




Barrera were or continue to be employed by Defendants as Level 2 Service Coordinators. In that

role, they were responsible for meeting with potential clients in their homes and performing

assessments for healthcare services. Plaintiffs allege Defendants operate as a single enterprise

and were their joint employers for purposes of the FLSA. Plaintiffs claim they were paid an

hourly rate and periodically received nondiscretionary bonuses based on company productivity.

       The basis of this lawsuit is two-fold: Plaintiffs contend (1) Defendants failed to properly

compensate them for off-the-clock work performed at home, such as the completion of

paperwork and other administrative tasks, and (2) Defendants improperly calculated their

overtime rate by failing to include their nondiscretionary bonuses in their regular rate calculation

used to determine the overtime compensation that they were due. By their motions, Plaintiffs

seek to conditionally certify a class of “All Service Coordinators employed by Defendants after

March 20, 2017.” At the hearing, however, Plaintiffs conceded that there are distinctions

between the duties of the various levels of Service Coordinators and asked the Court to certify a

class of “All Level 2 Service Coordinators employed by Defendants after March 20, 2017.”

Plaintiffs claim that all Level 2 Service Coordinators employed by Defendants nationwide share

the same job duties and are similarly situated with respect to overtime compensation and off-the-

clock work. But at this stage, it is Plaintiffs’ burden to put forth evidence in support of this

contention, and they have failed to do so.

       To be entitled to conditional certification Plaintiffs must satisfy the lenient standard for

certification under Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987), which has been

adopted by the majority of courts in the Fifth Circuit. Sandoz v. Cingular Wireless LLC, 553

F.3d 913, 915 n.2 (5th Cir. 2008); Tolentino v. C & J Spec-Rent Servs., Inc., 716 F. Supp. 2d

642, 646 (S.D. Tex. 2010) (collecting cases). To satisfy the Lusardi standard, a plaintiff must



                                                 2
          Case 5:20-cv-00353-DAE Document 30 Filed 07/01/20 Page 3 of 7




put forth “substantial allegations that the putative class members were together the victims of a

single decision, policy or plan.” Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1214 & n.8 (5th

Cir. 1995), overruled in part on other grounds by Desert Palace, Inc. v. Costa, 539 U.S. 90

(2003). In making this determination, courts consider such factors as whether “(1) there is a

reasonable basis for crediting the assertion that aggrieved individuals exist; (2) those aggrieved

individuals are similarly situated to the plaintiff in relevant respects given the claims and

defenses asserted; and (3) those individuals want to opt into the lawsuit.” Tolentino, 716 F.

Supp. 2d at 647 (internal citations omitted). However, not all courts have embraced the third

requirement. See, e.g., Villareal v. St. Luke’s Episcopal Hosp., 751 F. Supp. 2d 902, 916 (S.D.

Tex. 2010).

       In support of their motion, Plaintiffs offer the nearly identical declarations of

Whittenberg and Barrera, both of which state that Plaintiffs worked exclusively out of

Defendants’ Bexar County Office in San Antonio. (Whittenberg Decl. [#12-1] at ¶ 4; Barrera

Decl. [#12-2] at ¶ 4.) Plaintiffs’ declarations further state that, pursuant to “Defendants’ policies

and expectations,” Defendants “effectively required Service Coordinators to complete work

outside of office hours and when not clocked in” and Plaintiffs “were not paid for hours spent

completing paperwork, responding to emails, and performing other miscellaneous required tasks

from home.” (Whittenberg Decl. [#12-1] at ¶¶ 10–11; Barrera Decl. [#12-2] at ¶¶ 10–11.)

Although Plaintiffs only worked in Bexar County, they argued at the hearing that they have

knowledge that other Service Coordinators also performed unpaid off-the-clock work.               In

support of this contention, they point to their declaration testimony that they “traveled

extensively and trained with other Service Coordinators from across the country in Austin and

Dallas,” although the testimony does not describe the nature of the training or purpose of the



                                                 3
         Case 5:20-cv-00353-DAE Document 30 Filed 07/01/20 Page 4 of 7




travel beyond that general statement. (Whittenberg Decl. [#12-1] at ¶¶ 4, 15; Barrera Decl. [#12-

2] at ¶¶ 4, 15.)    In paragraph 15 of their declarations, Plaintiffs name specific Service

Coordinators that “complained about the hours they worked from home and how they got paid.”

(Whittenberg Decl. [#12-1] at ¶ 15; Barrera Decl. [#12-2] at ¶ 15.) Plaintiffs maintain these

declarations are sufficient to establish that all Level 2 Service Coordinators employed by

Defendants throughout the country were victims of a single pay policy to deny compensation for

off-the-clock work and to exclude nondiscretionary bonuses into the hourly rate for purposes of

calculating overtime compensation. The Court disagrees.

       Plaintiffs’ declarations do not establish that all Level 2 Service Coordinators were subject

to a common policy or plan to deny them compensation for off-the-clock work or for properly

calculated overtime compensation. At the hearing, Plaintiffs’ counsel repeatedly pointed to

paragraph 15 of Plaintiffs’ declarations as establishing a nationwide class of similarly situated

individuals. Yet all that paragraph 15 represents to the Court is that Plaintiffs spoke with other

Service Coordinators that “complained about the hours they worked from home” and “how they

got paid.” In this paragraph, Plaintiffs identify the Service Coordinators by name but do not

indicate whether they are also Level 2 Service Coordinators as opposed to Level 1 or Level 3.

Neither does Paragraph 15 state whether these Service Coordinators work in San Antonio like

Plaintiffs or out of another office (and therefore whether their complaints provide insight into

Defendants’ alleged practices outside of San Antonio). Most importantly, however, Paragraph

15 does not describe with any specificity the nature of these Service Coordinators’ specific

complaints about “how they were paid” or “the hours they worked from home.” That an

employee complained about “how they were paid” does not necessarily mean their complaint

concerns how a bonus is calculated. And a complaint about “the hours they work from home”



                                                4
         Case 5:20-cv-00353-DAE Document 30 Filed 07/01/20 Page 5 of 7




could be a complaint by the Service Coordinators about the type of work expected to be

performed from home or the amount of work expected to be performed from home just as easily

as it could be about whether they were adequately and compliantly compensated for work

performed from home. In short, Plaintiffs’ declarations lack the specificity and detail necessary

to establish that they and other Service Coordinators were together the victims of a single

decision, policy or plan to warrant certification of a nationwide class of Level 2 Service

Coordinators with respect to either of Plaintiffs’ FLSA claims.

       Moreover, Plaintiffs conceded at the hearing that Defendants have multiple legally-

compliant policies that prohibit off-the-clock work by Level 2 Service Coordinators and that

require employees to certify that they have accurately reported all hours worked. The theory of

Plaintiffs’ case is apparently that Defendants uniformly deviated from these policies in

nonetheless requiring Plaintiffs and all other Service Coordinators to work off the clock and then

refusing to compensate Plaintiffs and other Service Coordinators for this time. Yet Plaintiffs

have not put forth any evidence or even specific allegations to support their contention that the

deviations from these policies that they claim were experienced by Plaintiffs were due to a

widespread practice by Defendants as opposed to isolated or outlier actions or decisions by

management-level employees in San Antonio.            To warrant certification, especially the

nationwide certification requested by Plaintiffs, the Court must have substantial allegations that

supervisors within Bexar County, where Plaintiffs worked, and throughout other geographic

regions uniformly flouted Defendants’ written policies prohibiting off-the-clock work and

directed their employees to perform such work in violation of the FLSA. No such allegations are

before the Court.




                                                5
          Case 5:20-cv-00353-DAE Document 30 Filed 07/01/20 Page 6 of 7




       Plaintiffs contend that the Court’s position would amount to a blanket prohibition on

nationwide class certification in any off-the-clock case. Of course it would not. There are many

employers that do not have any formal policies prohibiting off-the-clock work and still others

that have formal policies that explicitly contradict the law (or at least that the plaintiffs contend

violate the law). Nationwide certification is more appropriate in such cases as the purpose of

collective certification of FLSA actions is to promote efficient case management of similarly

situated employees’ wage claims. See Hoffmann-La Roche Inc., v. Sperling, 493 U.S. 165, 170

(1989) (“A collective action allows . . . plaintiffs the advantage of lower individual costs to

vindicate rights by the pooling of resources. The judicial system benefits by efficient resolution

in one proceeding of common issues of law and fact arising from the same alleged . . . activity.”).

        Finally, as to Plaintiffs’ claim that Defendants improperly calculated their overtime rate,

Plaintiffs at the hearing all but conceded that, according to the affidavit submitted by Defendants,

at least Whittenberg’s overtime rate might have been calculated correctly in compliance with the

FLSA. The affidavit states that the bonuses awarded were properly calculated as a percentage of

total earnings, including overtime earnings, under the “percentage” bonus rule. See Brock v. Two

R Drilling Co., 789 F.2d 1177, 1179 (5th Cir. 1986). But Plaintiffs went on to argue that

Defendants had not controverted Barrera’s contention that her bonuses were wrongfully omitted

from her regular rate when calculating her overtime compensation. By implying that the bonuses

that Whittenberg was paid may not have been calculated the same way as the bonuses paid to

Barrera, Plaintiffs further weaken their argument that they have advanced substantial allegations

that all Service Coordinators’ bonuses were calculated according to an identical and illegal

method. For this reason as well, Plaintiffs have not demonstrated that a class of similarly

situated individuals exists.



                                                 6
          Case 5:20-cv-00353-DAE Document 30 Filed 07/01/20 Page 7 of 7




       In summary, Plaintiffs have failed to satisfy their burden to demonstrate that a nationwide

class of similarly situated Level 2 Service Coordinators exists with respect to the FLSA claims

asserted in their lawsuit. The Court will therefore deny Plaintiffs’ motions for conditional

certification and notice. The Court will permit Plaintiffs to refile these motions, however, if they

are able to provide the Court with evidence and specific allegations in support of their contention

that all Services Coordinators are treated similarly, so the denial will be without prejudice.

       Defendants’ response to Plaintiffs’ motion for certification raises a number of additional

arguments and issues, such as personal jurisdiction and standing. The Court need not address

these arguments in the context of Plaintiffs’ certification motion, which is not the appropriate

procedural vehicle to raise these issues. If Defendants desire to pursue these arguments, they

may file the appropriate Rule 12 motions with the Court.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Conditional Certification of

Collective Action [#12] and Plaintiff’s Motion for Approval and Distribution of Notice and for

Disclosure of Contact Information [#13] are DENIED WITHOUT PREJUDICE.

       SIGNED this 1st day of July, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                  7
